PER CURIAM.
The appellant did not appear in person or through counsel when this case was called for argument on the date it had been docketed for hearing, and no brief was filed in his behalf. The appeal, therefore, is considered abandoned, and accordingly, the appeal is hereby dismissed. Beaver v. Employers Liability Assurance Corporation, 218 So.2d 677 (La.App.3d Cir. 1969). Rule VII, Section 5(b), Uniform Rules of the Courts of Appeal (1963), 8 LSA-R.S. page 392.
The costs of this appeal are assessed to plaintiff-appellant.
Appeal dismissed.